 



Exhibit 10.22
(LADGENET LOGO) [c24823c2482300.gif]
Execution Copy
LODGENET INTERACTIVE CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT
     AGREEMENT, dated as of February 4, 2008, by and between LodgeNet
Interactive Corporation, a Delaware corporation located at 3900 West Innovation
Street, Sioux Falls, South Dakota 57107 (“Corporation”), and Derek S. White
(“Executive”).
     WHEREAS, the Executive is being offered employment by the Corporation in
the capacity and with the title set forth on Appendix A hereto:
     WHEREAS, the Board of Directors (“Board”) has determined that it would be
in the best interest of the Corporation and its shareholders to provide for the
employment of Executive on the terms set forth herein; and
     WHEREAS, the Executive is willing to serve the Corporation in accordance
with the provisions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:
     1. Definitions. Capitalized terms used herein shall have the meanings set
forth in Appendix B, which is attached hereto and incorporated herein by
reference.
     2. Term of Employment. The employment of Executive by the Corporation
pursuant to this Agreement shall be for a period (the “Term”) beginning on the
date he commences employment (“Commencement Date”) and continuing, unless sooner
terminated as provided in Section 7 herein, through December 31, 2008; provided,
however, that on each December 31, commencing with 2008, such period of
employment shall automatically be extended for an additional year, (in which
case the Term shall be deemed to have been extended through December 31 of the
next succeeding year), unless sixty (60) days prior to the expiration of the
then-current Term either party hereto has given written notice to the other
(“Notice of Non-renewal”) that such party does not wish to extend the period of
employment.
     3. Duties. During the Term, Executive shall serve as in the capacities and
with the title(s) set forth in Appendix A, or in such other office or offices to
which he shall be elected by the Board of Directors of the Corporation (“Board”)
with Executive’s approval, performing the duties of such office or offices as
are assigned to Executive by the Board or committees of the Board or the Chief
Executive Officer of the Corporation. Executive will report directly to the
Chief Executive Officer of the Corporation and will be a member of the Senior
Management Team of the Corporation. During the Term, Executive shall devote his
full time and attention to the business of the Corporation and the discharge of
the aforementioned duties, except for permitted vacations, absences due to
illness, and reasonable time for attention to personal affairs.

 



--------------------------------------------------------------------------------



 



     4. Work Location. During the Term, Executive shall have an office at the
facility specified on Appendix A. It is understood and agreed that Executive
will work a minimum of one day a week from his home and that his commuting time
will be considered daily work time. It is also agreed that Executive will not be
required to move to South Dakota.
     5. Compensation. As compensation for the services performed hereunder, the
Corporation shall pay or provide to Executive the following:

  (a)   The Corporation shall pay Executive a salary (the “Base Salary”),
calculated at the rate per annum set forth on Appendix A (which Base Salary may
be increased by the Corporation at any time and from time to time in its
discretion). The Base Salary shall be payable monthly, semi-monthly or weekly
according to the Corporation’s general practice for its executives, for the Term
of this Agreement.     (b)   During the Term, Executive shall be entitled to
participate in such bonus and other incentive compensation programs in
accordance with their terms as the Corporation may have in effect from time to
time for its executive personnel, and all compensation and other entitlements
earned pursuant to such programs shall be in addition to, and shall not in any
way reduce, the amount payable as Base Salary. There will be an annual
performance-related cash bonus opportunity, at “target” equal to forty-five
percent (45%) of Executive’s Base Salary with an opportunity to earn up to
approximately eighty percent (80%) of Executive’s Base Salary, depending upon
the achievement of targets and objectives related to the performance of: (a) The
Hotel Networks (60% of the 45% — or 27% of Base Salary at target); and (b) the
Corporation (40% of the 45% — or 18% at target). The portion of Executive’s
bonus related to The Hotel Networks will be guaranteed and paid at “target” for
2008 and will be based on the assumption that he was employed at the Corporation
for eleven months this year.     (c)   As of the Commencement Date, Executive
will also be awarded equity-based incentives of LodgeNet Interactive common
stock in the following forms: (a) an option to acquire fifteen thousand (15,000)
shares at a strike price equal to the FMV of the stock on said day (the “Sign-on
Option”), which option will vest 25% per year over four years and will be issued
in the form of an ISO; and (b) five thousand (5,000) shares of time-based
restricted stock (the “Sign-on Restricted Stock”), which will vest fifty percent
(50%) on the third anniversary of the grant and fifty percent (50%) on the
fourth anniversary.     (d)   During the Term, Executive shall be entitled to:

  (i)   participate in such retirement, investment, health (medical, hospital
and/or dental) insurance, life insurance, disability insurance and accident
insurance plans and programs as are maintained in effect from time to time by
the Corporation for its Senior Vice Presidents;

2



--------------------------------------------------------------------------------



 



  (ii)   participate in LodgeNet’s executive benefits program, under which
program he will receive (a) the same medical, dental, life and vision plan
benefits on the same terms made available to other Senior Vice Presidents of the
Corporation, currently, the Company’s Option II Health, Dental, Life, and Vision
Plan without cost to him (a $750 deductible plan with an approximate value of
$900 per month), plus (b) $1,500 per month to subsidize certain personal
expenses, which will be structured in the most tax-efficient manner;     (iii)  
participate in other non-duplicative benefit programs which the Corporation may
from time to time offer generally to executive personnel of the Corporation; and
    (iv)   accrue vacation time, sick leave, or other forms of paid time off in
accordance with the Corporation’s policy for executive personnel based on four
weeks of vacation time per annum, plus ten specified Corporation-observed
holidays.

  (e)   In order to closely align the interest of the Executive with creating
shareholder value at The Hotel Networks and for the Corporation, following the
completion of each of calendar years 2008, 2009, and 2010, the Corporation shall
award Executive shares of common stock of the Corporation equal to two (2%)
percent of the increase of the Net Equity Value, if any, of The Hotel Networks,
Inc. over the Net Equity Value of The Hotel Networks, Inc. determined as of the
close of the preceding calendar year (each such grant an “Annual Equity Grant”
and collectively the “Annual Equity Grants”). The increase in Net Equity Value
over the preceding calendar year shall be determined in accordance with the
formula set forth in Appendix C below; provided, however, that the Corporation
shall have no obligation to issue such Annual Equity Grant if Executive no
longer serves as President of The Hotel Networks, Inc. as of the end of the
calendar year in question except as set forth in Section 8(b) and 8(c)(ii)(d) of
this Agreement. One third of the Annual Equity Grant shall vest on the date of
the grant, and the remaining two thirds of the grant will be in the form of
Time-Based Restricted Stock which will vest in two equal installments, one half
on the first anniversary of the Annual Equity Grant and one half on the second
anniversary of the Annual Equity Grant. The determination of the amount of the
Annual Equity Grant shall be completed no later than thirty (30) days following
the announcement by the Corporation of its financial results for the calendar
year in question. Except as expressly set forth in this Agreement, the form of
the Time-Based Restricted Stock issued pursuant to this subparagraph (a) shall
be the same as other Time-Based Restricted Stock issued by the Corporation
during the year of the grant to its senior executives, and (b) such Time-Based
Restricted Stock will be treated the same manner as other grants of restricted
stock in the event of a Change of Control in accordance with Section 8(c)(ii)(c)
below.

     6. Effect of Disability and Certain Hazards. Executive shall not be
obligated to perform the services set forth in this Agreement during any period
of Disability, and relief from such

3



--------------------------------------------------------------------------------



 



obligation shall not in any way affect his rights hereunder except to the extent
that such Disability may result in termination of his employment by the
Corporation pursuant to Section 7 herein.
     7. Termination of Employment. The employment of Executive by the
Corporation pursuant to this Agreement may be terminated on or prior to the
expiration of the then current Term as follows:

  (a)   Termination in the Event of Death. In the event of Executive’s death
prior to the expiration of the Term, such employment shall automatically
terminate on the date of Executive’s death.     (b)   Termination in the Event
of Disability. The Corporation may terminate this Agreement due to Executive’s
Disability prior to the expiration of the Term on not less than thirty (30) days
prior written notice, unless prior to the expiration of said 30 day period,
Executive shall have returned to the effective performance of Executive’s duties
on a full-time basis. Any dispute as to the existence of a Disability shall be
settled by the opinion of an impartial physician selected by the parties or
their representatives or, in the event of failure to make a joint selection
after request therefore by either party to the other, a physician selected by
the Corporation, with the fees and expenses of any such physician to be borne by
the Corporation.     (c)   Termination for Cause. The Corporation, by giving
written notice of termination to Executive, may terminate Executive’s employment
at any time prior to the expiration of the Term for Cause, with Cause to be
determined by the Board after reasonable notice to the Executive and an
opportunity for Executive to be heard at a meeting of the Board and with
reasonable opportunity (of not less than 30 days) in the case of willful neglect
of material duties to cease such neglect. For purposes of this Section 7(c), no
act or failure to act on the Executive’s part shall be considered “willful”
unless done or omitted to be done by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Corporation.     (d)   Termination Without Cause. The Corporation may terminate
such employment at any time prior to the expiration of the Term without Cause
(which shall be for any reason not covered by preceding subsections (a) through
(c)) upon 60 days prior written notice to Executive.     (e)   Termination by
Executive. Executive may terminate his Employment with the Corporation on not
less than 60 days prior notice. Such termination shall not be considered a
breach of this Agreement.     (f)   Date of Termination. Unless otherwise agreed
by the Executive and Corporation or otherwise provided in this Agreement, the
effective date of termination shall be determined as follows:

4



--------------------------------------------------------------------------------



 



  (i)   if this Agreement is terminated by death, the effective date of shall be
the date of Executive’s death,     (ii)   if the Executive’s employment is
terminated due to a Disability, the effective date of termination shall be
thirty (30) days after the Notice of Termination is given (provided that the
Executive shall not have returned to the effective performance of his duties on
a full-time basis during such period),     (iii)   if the Executive’s employment
is terminated for Cause, the effective date of termination shall be the date
specified in the Notice of Termination,     (iv)   if either party gives a
Notice of Non-renewal, the effective date of termination shall be the last day
of the Term, and     (v)   if the Executive’s employment is terminated for any
other reason, the effective date of termination shall be sixty (60) days after
the Notice of Termination.

  8.   Payments Upon Termination.     (a)   Except as otherwise provided in
subsections (b) or (c) of this Section 8, upon termination of Executive’s
employment by the Corporation, all compensation due Executive under this
Agreement and under each plan or program of the Corporation in which Executive
may be participating at the time shall cease to accrue as of the date of such
termination (except, in the case of any such plan or program, if and to the
extent otherwise provided in the terms of such plan or program), and all such
compensation accrued as of the date of such termination but not previously paid
shall be paid to Executive at the time such payment otherwise would be due, and
in any event no later than the Last Payment Date. Unless otherwise expressly
provided in the terms of the bonus plan or program of the Corporation in which
the Executive is a participant at the time of his termination, if the
termination of Executive’s employment is for any reason other than a termination
for Cause in accordance with Section 7(c) above or a termination without Good
Reason in accordance with Section 7(f) above, then a pro rata portion of the
“target” full year’s bonus shall be deemed to have accrued for the Executive
under such bonus plan or program for the portion of the year ended on the date
of the termination, which shall be paid to the Executive within 10 days of the
date of termination and no later than the Last Payment Date.     (b)   If
Executive’s employment pursuant to this Agreement is terminated by the
Corporation without Cause pursuant to Section 7(d) above, or if the Corporation
elects at any time not to renew or extend this Agreement at the expiration of
the then current Term, and provided that subsection (c) below does not apply,
then Executive shall receive in a single sum payable at the time of termination,
and no later than the Last Payment Date, a cash severance payment (the
“Severance Payment”) from the

5



--------------------------------------------------------------------------------



 



      Corporation. The amount of the Severance Payment shall be equal to the
Executive’s then monthly Base Salary increased by a factor of twenty percent
(20%) to account for the Executive’s loss of benefits, multiplied by the number
of months in the Severance Period as set forth in Appendix A hereof. Any
unvested portion of the Sign-on Option, Sign-on Restricted Stock, Annual Equity
Grants or other equity award granted to Executive by the Corporation shall
become 100% vested and all restrictions shall be waived; in addition, stock
options shall remain exercisable for a period of one (1) year following the date
of termination. If the termination of the Executive occurs prior to December 31,
2010, in addition to the Severance Payment, Executive shall be entitled to
receive an amount equal to the Annual Equity Grant for such year (the “Cash
Equivalent Payment”), which amount shall be determined by computing the Annual
Equity Grant for the year in question in the manner set forth in Appendix C. The
Cash Equivalent Payment shall be paid in cash on the date the Annual Equity
Grant for the year in which Executive’s employment hereunder is terminated would
otherwise be issued. Executive shall have the right to purchase health and
dental coverage for himself and his dependents under the Company’s group
policies then in effect for the Severance Period. Following the Severance
Period, Executive may be entitled to benefit continuation under COBRA for the
remaining COBRA coverage period. The Severance Payment is subject to required
withholding. The Executive shall not be entitled to Severance Payments in any
event if he is terminated for Cause pursuant to Section 7(c).

  (c)   Termination Following Change in Control.

  (i)   If a Change in Control of the Corporation or The Hotel Networks, Inc.
occurs during the Term of this Agreement, or if Executive’s employment with the
Corporation is terminated by the Corporation without Cause prior to but in
connection with a Change in Control of the Corporation or The Hotel Networks,
Inc. (meaning that at the time of such termination the Company had entered into
an agreement, the consummation of which would result in a Change in Control, or
any person had publicly announced its intent to take or consider actions that
would constitute a Change in Control, or the Board adopts a resolution to the
effect that a potential Change in Control for purposes of this Agreement has
occurred), then the Executive shall be entitled to the compensation provided in
Section 8(c)(ii) below upon the termination of the Executive’s employment by the
Corporation or by the Executive, unless the Corporation elects to terminate this
Agreement pursuant to the provisions of Section 7 (a), (b) or (c) above or
because the Executive terminates this Agreement other than for Good Reason.    
(ii)   If the Executive shall be terminated from employment with the Corporation
following the occurrence of a Change of Control such that Executive is entitled
to the compensation set forth in this Section 8(c)(ii), then the Executive shall
be entitled to receive the following severance benefits in lieu of any other
benefits the Executive would otherwise be entitled to pursuant to this
Agreement:

6



--------------------------------------------------------------------------------



 



  (a)   Severance Payment. The Corporation shall pay as severance pay to the
Executive an amount equal to the Base Salary that Executive would have received
for a twenty-four (24) month period (the “Payment Period”) at an annualized rate
equal to the higher of the rate in effect immediately prior to the Change in
Control or the rate in effect on the date of the Notice of Termination. Such
cash payment shall be payable in a single sum, within 10 days following the
Executive’s Date of Termination and no later than the Last Payment Date.     (b)
  Incentive Awards. The Executive shall receive a cash payment in a single sum,
within 10 days following the Executive’s Date of Termination, and no later than
the Last Payment Date, in the amount equal a pro rata portion of the “target”
full year’s bonus for the Executive under such bonus plan or program for the
portion of the year ending on the date of the termination, with a partial month
counted as a completed month.     (c)   Acceleration of Equity Grants. Any
non-vested stock options, restricted stock or other equity award granted to the
Executive by the Corporation shall become 100% vested and all restrictions or
conditions to the receipt of such securities, included but not limited to any
applicable performance criteria, shall be waived, up to 100% of the “target”
shares that were to have been delivered to the executive under any
performance-based plan, or 100% of the total shares under a time-based vesting
plan. In addition, (i) any stock options shall be exercisable until the first to
occur of (y) the expiration date of the applicable option or (z) one (1) year
following the date of termination and (ii) shares of restricted stock or other
equity awards shall be delivered free of all restrictions within 30 days of the
date of termination. If any plan pursuant to which stock options, restricted
stock or other equity awards have been issued is not assumed by the successor
entity, all such rights will immediately accelerate and be exercisable on the
date of the Change of Control.     (d)   If the termination of the Executive
occurs prior to December 31, 2010, in addition to the Severance Payment,
Executive shall be entitled to receive an amount equal to the Annual Equity
Grant for such year (the “Cash Equivalent Payment”), which amount shall be
determined by computing the Annual Equity Grant for the year in question in the
manner set forth in Appendix C. The Cash Equivalent Payment shall be paid in
cash on the date the Annual Equity Grant for the year in which Executive’s
employment hereunder is terminated would otherwise be issued.

7



--------------------------------------------------------------------------------



 



  (e)   Insurance and Welfare Benefits. During the shorter of (i) the Payment
Period or (ii) 18 months following the date of termination (the “Coverage
Period”) the Executive shall be entitled to the continuation of the same or
equivalent life, health, hospitalization, dental and disability insurance
coverage and other employee insurance or welfare benefits that he had received
(including equivalent coverage for his spouse and dependent children)
immediately prior to the Change in Control. In the event that Executive is
ineligible under the terms of such insurance to continue to be so covered, the
Corporation shall provide the Executive with substantially equivalent coverage
through other sources. If the Executive prior to a Change in Control was
receiving any cash-in-lieu payments designed to enable the Executive to obtain
insurance coverage of his choosing, the Corporation shall, in addition to any
other benefits to be provided under this Section 8(c)(ii)(d), provide Executive
with a lump-sum payment equal to the amount of such in-lieu payments that the
Executive would have been entitled to receive over the Coverage Period, no later
than the Last Payment Date. The benefits to be provided under this
Section 8(c)(ii)(d) shall be reduced to the extent of the receipt of
substantially equivalent coverage by the Executive from any successor employer.
    (f)   Tax Gross-Up. If any payments received by Executive pursuant to this
Agreement will be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor or similar provision of the Code, the Corporation shall pay to the
Executive additional compensation such that the net amount received by the
Executive after deduction of any Excise Tax (and taking into account any
federal, state and local income taxes payable by the Executive as a result of
the receipt of such gross-up compensation), shall be equal to the total payments
he would have received had no such Excise Tax (or any interest or penalties
thereon) been paid or incurred. The Corporation shall pay such additional
compensation no later than the Last Payment Date. The calculation of the tax
gross-up payment shall be approved by the Corporation’s independent certified
public accounting firm and the Executive’s designated financial adviser.

  (iii)   Notice of Good Reason. If Executive believes that Executive is
entitled to terminate employment with the Corporation for Good Reason, the
Executive may apply in writing to the Corporation for confirmation of such
entitlement prior to the Executive’s actual separation from employment, by
following the claims procedure set forth in Section 14 hereof. The submission of
such a request by Executive shall not constitute Cause for the Corporation to
terminate an Executive, and Executive shall continue to receive all compensation
and benefits otherwise payable pursuant to this Agreement at the time of such
submission throughout the resolution of the matter pursuant

8



--------------------------------------------------------------------------------



 



      to the procedures set forth in Section 14 hereof. If the Executive’s
request for a termination of employment for Good Reason is denied under both the
request and appeal procedures set forth in Section 14(b) and (c) hereof, then
the parties shall use their best efforts to resolve the claim within ninety
(90) days after the claim is submitted to binding arbitration pursuant to
Section 14(d).

  (iv)   All rights of the Executive pursuant to this Section 8(c) shall
terminate on the second anniversary following the occurrence of a Change in
Control.

  (d)   No Mitigation. The Executive shall not be required to mitigate the
amount of any payments provided for by this Agreement by seeking employment or
otherwise, nor shall the amount of any cash payments or benefit provided under
this Agreement be reduced by any compensation or benefit earned by the Executive
after his Date of Termination (except as provided in Section 8(c)(ii)(d) above).
    (e)   Additional Requirement for Severance Compensation. The amounts payable
pursuant to this Section 8 shall be paid only upon an Executive’s execution and
delivery to the Corporation of an agreement and general release in such form as
is acceptable to the Corporation, in its sole discretion, under which, among
other things, the Executive shall release and discharge the Corporation and
related persons from all claims and liabilities relating to the Executive’s
employment with the Corporation and/or the termination of the Executive’s
employment, including without limitation, claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, where applicable.
Notwithstanding anything to the contrary contained herein, payment of the
amounts payable pursuant to this Section 8 will be paid only after the Release
Effective Date and expiration of all periods of permitted rescission under
federal or state law for such releases.

     9. Confidential Information. Executive shall not at any time during the
period of employment and thereafter disclose to others or use any trade secrets
or any other confidential information belonging to the Corporation or any of its
subsidiaries or Affiliates, including, without limitation, drawings, plans,
programs, specifications, code, algorithms, methods, techniques, systems,
processes, designs and diagrams and non-public information relating to (i)
customers of the Corporation or its subsidiaries or Affiliates, (ii) the
business plans and budgets of the Corporation, its subsidiaries or Affiliates,
and (iii) the financial information, including projections, plans and budgets of
the Corporation, its subsidiaries or Affiliates, except as may be required to
perform his duties hereunder. The provisions of this Section 9 shall survive the
termination of Executive’s employment with the Corporation, provided that after
the termination of Executive’s employment with the Corporation, the restrictions
contained in this Section 9 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade from a
source other than Executive.
     10. Patents, Etc. The Corporation shall be entitled to any and all ideas,
know-how and inventions, whether patentable or not, which Executive shall
conceive, make or develop during the Executive’s period of employment with the
Corporation, which relates to the business of the

9



--------------------------------------------------------------------------------



 



Corporation or any of its subsidiaries or Affiliates. Executive shall, from time
to time, at the request of the Corporation, execute and deliver such instruments
or documents, and shall perform or do such acts or things, as reasonably may be
requested in order that the Corporation may have the benefit of such ideas,
know-how and inventions and, in particular, so that patent applications may be
prepared and filed in the United States Patent Office, or in appropriate places
in foreign countries, covering any of the patentable ideas or inventions covered
by this Agreement as aforesaid, including appropriate assignments vesting in the
Corporation or any of its subsidiaries or Affiliates (or any successor to the
Corporation or any of its subsidiaries or Affiliates) full title to any and all
such ideas, inventions and applications. Further, Executive will cooperate and
assist the Corporation in the prosecution of any such applications in order that
patents may issue thereon.
     11. Non-Competition.

  (a)   If Executive receives severance compensation pursuant to Section 8
above, or if Executive is terminated for Cause, Executive agrees that Executive
will not, without the prior written consent of the Corporation, directly or
indirectly, during the twelve (12) month period following the Date of
Termination, engage in any business or employment or provide any consulting
service to any person or organization, or to a division or operating unit of any
organization which is involved principally in the provision of television
channels, video services, advertising targeting guests in hotels, or broadband
services to lodging or healthcare facilities in the United States (a “Competing
Business”); provided, however, that the parties acknowledge and agree an entity
involved in the cable, satellite or other pay television business generally
shall not be deemed to be a Competing Business if (i) the provision of video or
broadband services to lodging or healthcare facilities comprises less than
twenty (20%) percent of the revenues of such business or (ii) Executive’s
principal duties do not involve operation or oversight of that portion of the
enterprise involved in the provision of television channels, video services,
advertising targeting guests in hotels or broadband services to lodging or
healthcare facilities). In the event that Executive violates the provisions of
this subparagraph (a), the Corporation shall have the right, in addition to such
other remedies as the Corporation may have available to it, to recover that
portion of the amounts payable to Executive pursuant to the provisions of
Sections 8(b) or 8(c)(ii) of this Agreement which relate to the period of time
Executive is found to have been in violation of the terms of this subparagraph.
    (b)   During the Term, Executive shall not enter into endeavors that are
competitive with the business or operations of the Corporation, and shall not
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, employee, director, partner, stockholder, member, venturer, advisor,
consultant or otherwise (except for passive investments of not more than a one
percent interest in the securities of a publicly held corporation regularly
traded on a national securities exchange or in an over-the-counter securities
market) any Competing Business.

10



--------------------------------------------------------------------------------



 



     12. Successors.

  (a)   The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation, by agreement in form and
substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform the obligations of the Corporation under this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform this Agreement if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effective date of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Corporation in the same amount and on the same terms as
he would be entitled to receive hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Corporation” shall mean the Corporation
as hereinbefore defined and any successor to its business and/or assets as
aforesaid, which successor executes and delivers the agreement provided for in
this Section 12(a) or which otherwise becomes bound by the terms and provisions
of this Agreement by operation of law.     (b)   This Agreement and all rights
of the Executive hereunder shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die after his termination while any amounts would still be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

     13. Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
recognized courier service (regularly providing proof of delivery), addressed to
the Corporation at the Corporation’s then principal office, or to the Executive
at the address set forth under the Executive’s signature below, as the case may
be, or to such other address or addresses as any party hereto may from time to
time specify in writing for the purpose in a notice given to the other parties
in compliance with this Section 13. Notices shall be deemed given when received.
     14. Administrator and Claims Procedure.

  (a)   In the event the Executive believes he or she has been wrongfully denied
the payment of benefits, the Executive shall follow the procedures set forth in
this Section 14. If the Executive is claiming benefits as a result of a
termination of employment pursuant to Section 7(c), the Executive shall
disregard subsections (b) and (c) hereof and shall proceed directly to
arbitration pursuant to subsection (d0 hereof. The Administrator for purposes of
this Agreement shall be the Corporation. The Corporation shall have the right to
designate one or more Corporation employees as the Administrator at any

11



--------------------------------------------------------------------------------



 



      time. The Corporation shall give the Executive written notice of any
change in the Administrator, or in the address or telephone number of the same.

  (b)   The Executive, or other person claiming through the Executive, must file
a written claim for benefits with the Administrator as a prerequisite to the
payment of benefits under this Agreement. The Administrator shall make all
determinations as to the right of any person to receive benefits under
subsections (b) and (c) of this Section 14. Any denial by the Administrator of a
claim for benefits by the Executive, his heirs or personal representative (“the
claimant”) shall be stated in writing by the Administrator and delivered or
mailed to the claimant within 30 days after receipt of the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial 30-day period. In no event
shall such extension exceed a period of 30 days from the end of the initial
period. Any notice of denial shall set forth the specific reasons for the
denial, specific reference to pertinent provisions of this Agreement upon which
the denial is based, a description of any additional material or information
necessary for the claimant to perfect his claim, with an explanation of why such
material or information is necessary, and any explanation of claim review
procedures, written to the best of the Administrator’s ability in a manner that
may be understood without legal or actuarial counsel.     (c)   A claimant whose
claim for benefits has been wholly or partially denied by the Administrator may
request, within 30 days following the date of such denial, in a writing
addressed to the Administrator, a review of such denial. The claimant shall be
entitled to submit such issues or comments in writing or otherwise as he shall
consider relevant to a determination of his claim, and he may include a request
for a hearing in person before the Administrator. Prior to submitting his
request, the claimant shall be entitled to review such documents as the
Administrator shall agree are pertinent to his claim. The claimant may, at all
stages of review, be represented by counsel, legal or otherwise, of his choice,
provided that the fees and expenses of such counsel shall be borne by the
claimant, unless the claimant is successful, in which case, such costs shall be
borne by the Corporation. All requests for review shall be promptly resolved.
The Administrator’s decision with respect to any such review shall be set forth
in writing and shall be mailed to the claimant not later than 30 days following
receipt by the Administrator of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Administrator’s decision shall be so mailed
not later than 60 days after receipt of such request.     (d)   A claimant who
has followed the procedure in subsections (b) and (c) of this section, or has
been terminated pursuant to Section 7(c) after having been given the opportunity
to be heard by the Board, and who has not obtained full relief on his claim for
benefits, may, within 60 days following his receipt of the Administrator’s
written decision on review, or the Board’s decision, as the case may be, apply
in writing to the Administrator for expedited and binding arbitration of his
claim before

12



--------------------------------------------------------------------------------



 



      an arbitrator in New York, NY, in accordance with the commercial
arbitration rules of the American Arbitration Association, as then in effect, or
pursuant to such other form of alternative dispute resolution as the parties may
agree (collectively, the “arbitration”). The Corporation shall advance filing
fees and other costs required to initiate the arbitration, as well as up to
$2,500 for Executive’s initial attorney fees (which fees and costs shall not be
recoverable by the Corporation). The arbitrator’s sole authority shall be to
interpret and apply the provisions of this Agreement; he shall not change, add
to, or subtract from, any of its provisions. The arbitrator shall have the
authority to award compensatory damages, but shall not have the authority to
award punitive, consequential or exemplary damages. The arbitrator shall have
the power to compel attendance of witnesses at the hearing. Any court having
jurisdiction may enter a judgment based upon such arbitration. The arbitrator
shall be appointed by mutual agreement of the Corporation and the claimant
pursuant to the applicable commercial arbitration rules. The arbitrator shall be
a professional person with a reputation in the community for expertise in
employee benefit matters and who is unrelated to the claimant and any employees
of the Corporation. All decisions of the arbitrator shall be final and binding
on the claimant and the Corporation.

     15. Legal Fees and Expenses. The Corporation shall pay Executive’s
out-of-pocket expenses, including attorneys’ fees, but not to exceed a total of
$3,000 for review of this Agreement and a total of $10,000 for any proceeding or
group of related proceedings to enforce, construe or determine the validity of
the provisions for termination benefits in accordance with this Agreement,
provided, however, that if any arbitration or litigation results in a finding in
favor of Executive contrary to the position of the Corporation, then Executive
will be reimbursed for all reasonable legal and related costs regardless of the
limitation set forth above; and further provided that in no event will Executive
be held liable for the legal and related costs of the Corporation in an event of
a finding in favor of the Corporation. Amounts, if any, paid to the Executive
pursuant to this Section 15 shall be in addition to all other amounts due to
executive pursuant to this Agreement.
     16. Non-Alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Corporation.
     17. Miscellaneous.

  (a)   This Agreement contains the entire agreement of the parties relating to
the subject matter hereof and supersedes any prior written or oral agreements or
understandings relating to the subject matter hereof. No modification or
amendment of this Agreement shall be valid unless in writing and signed by or on
behalf of the parties hereto. A waiver of the breach of any term or condition of
this Agreement shall not be deemed to constitute a waiver of any subsequent
breach of the same or any other term or condition. This Agreement is intended to
be performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations. If any provisions of this
Agreement, or the application thereof to any person or circumstance, shall, for
any reason and to any extent, be held invalid or

13



--------------------------------------------------------------------------------



 



      unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law. Subject to the provisions of Section 8(c)(ii)(e), the
compensation provided to the Executive pursuant to this Agreement shall be
subject to any withholdings and deductions required by any applicable tax laws.
Any amounts payable to the Executive hereunder after the death of the Executive
shall be paid to the Executive’s estate or legal representative. The headings in
this Agreement are inserted for convenience of reference only and shall not be a
part of or control or affect the meaning of any provision hereof. For purposes
hereof, the masculine gender shall be deemed to include the feminine gender, as
appropriate. This Agreement may be executed in one or more counterparts and each
counterpart shall be deemed an original but all counterparts together shall
constitute one instrument.

  (b)   This Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of the Corporation, including any party with which
the Corporation may merge or consolidate or to which it may transfer
substantially all of its assets.     (c)   The rights and obligations of
Executive under this Agreement are expressly declared and agreed to be personal,
nonassignable and nontransferable during his life, but upon his death this
Agreement shall inure to the benefit of his heirs, legatees and legal
representatives of his estate, but only to the extent of any remaining financial
obligations of the Corporation.     (d)   Any notice required or permitted to be
given under this Agreement shall be in writing, and shall be deemed given when
sent by registered or certified mail, postage prepaid, addressed as follows:

         
 
  If to Executive:   to the address set forth on
 
      Appendix B hereto
 
       
 
  If to the Corporation:   LodgeNet Interactive Corporation
 
      3900 West Innovation Street
 
      Sioux Falls, SD 57107
 
      Attn: General Counsel

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.
     18. Prior Agreements Superseded. This Agreement supersedes all prior
agreements, if any, between the parties hereto with respect to the subject
matter hereof. In addition, the definitions of “Cause,” “Good Reason” and
“Change in Control” contained herein supersede and replace any conflicting
provisions in any option grant agreement or any restricted stock agreement
between the Corporation and the Executive (in any such case, an “Equity
Agreement”) and the Executive, by executing this Agreement, hereby agrees that
all his or her existing Equity Agreements, and all Equity Agreements to which he
or she may become subject

14



--------------------------------------------------------------------------------



 



or party to during the Term, are and shall be hereby amended to supersede and
replace such provisions.
     19. Survival of Certain Provisions. The provisions of sections 9, 10 and
11(a) of this Agreement shall survive the termination of this Agreement,
provided that any claims pursuant to such sections must be brought within one
year of the date of the termination of this agreement.
     20. Compliance with Section 409A of Internal Revenue Code (“Section 409A).
The provisions of this Agreement regarding amounts that are determined to be
subject to Section 409A shall be interpreted and administered in accordance with
Section 409A and the regulations and guidance issued thereunder. Notwithstanding
anything to the contrary contained herein, no payment of an amount subject to
Section 409A on account of the Executive’s “separation from service” (as defined
in Section 409A and the regulations and guidance issued thereunder) shall be
made to the Executive if the Executive is determined to be a “specified
employee” within the meaning of Section 409A at the time of the Executive’s
separation from service. Any such amounts to which the Executive would otherwise
be entitled under this Agreement during the first six months following a
separation from service shall be accumulated and paid on the first day of the
seventh month following the Executive’s separation from service. The Corporation
agrees that it will not, without Executive’s prior written consent, take any
action, or refrain from taking any action, that would result in the imposition
of tax, interest and/or penalties upon Executive under Code Section 409A, and
that it will hold Executive harmless if any action it takes results in the
imposition of such tax, interest and/or penalties.
     21. Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of South Dakota. The parties
agree that any suit or proceeding arising out of this Agreement shall be brought
and maintained exclusively in the federal or state courts located in such state,
and each of the parties hereby irrevocably submits to the exclusive jurisdiction
and venue of such courts.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the day and year first above written.

              EXECUTIVE:   LODGENET INTERACTIVE CORPORATION:
 
            /s/ Derek S. White   By:   /s/ Scott C. Petersen, President        
   
Address:
  10 Spring Oak Drive        
 
  Newtown, PA 18940        

15



--------------------------------------------------------------------------------



 



Appendix A
Employee Name: Derek S. White

     
Employee Address:
  10 Spring Oak Drive
 
  Newtown, PA 18940
 
   
Position/Title:
  Senior Vice President, LodgeNet Interactive Corporation.
 
  President, The Hotel Networks, Inc.

Work Location: The Hotel Networks
Commencement of Employment: As mutually agreed upon between February 15 and
March 1, 2008
Base Salary: $325,000 per annum
Benefits Stipend: $18,000 per annum, payable in monthly installments of
$1,500.00
Bonus Parameters: a “target” equal to 45% of base salary with a maximum
opportunity of 80% of base salary. Of the 45% target, 27 percentage points will
be based on the performance of The Hotel Networks, Inc., and the remaining
18 percentage points will be based on the performance of the Corporation as a
whole.
Severance Period: 12 months
Time-Based Restricted Stock (separate agreement): 5,000 shares of the common
stock of the Corporation, 50% of which will vest on the third anniversary of the
grant and 50% of which will vest on the fourth anniversary of the grant.
Stock Options (separate agreement): an option, in the form of an ISO, to acquire
15,000 shares of the common stock of the Corporation at a purchase price equal
to the closing price of the Stock on the date of the grant, which option will
vest in four installments of 25% on the first, second, third and fourth
anniversaries of the grant.

16



--------------------------------------------------------------------------------



 



Appendix B
DEFINITIONS
For the purpose of this Agreement, the following terms have the meanings
indicated:
“Affiliate” means any person or entity that directly or indirectly controls, is
controlled by, or is under common control with the Corporation.
“Cause” means one or more of the following:
(a) acts committed during the Term of this Agreement resulting in a felony
conviction under any federal or state statute;
(b) willfully engaging in dishonest or fraudulent action or omission resulting
or intended to result in any demonstrable and material financial or economic
harm to the Corporation, or which materially damages the Corporation’s
reputation; or
(c) willful breach of this Agreement, willful neglect of the material duties of
the Executive under this Agreement, gross and willful misconduct, or willful and
material violation of (x) the Corporation’s Code of Business Conduct and Ethics
or (y) the Corporation’s Employee Handbook (as amended from time to time) which
results or is reasonably likely to result in any demonstrable and material
financial or economic harm to the Corporation, or to materially damage the
Corporation’s reputation.
“Change in Control” means the occurrence of any of the following with respect to
the Corporation:

  (a)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect on
the date hereof) or group of persons acting in concert, other than the
Corporation or any subsidiary thereof or any employee benefit plan of the
Corporation or any subsidiary thereof, becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable),
directly or indirectly, of securities of the Corporation representing thirty
percent (30%) or more of the combined voting power of the Corporation’s then
outstanding securities ordinarily having the right to vote in the election of
directors (“voting stock”); or

17



--------------------------------------------------------------------------------



 



  (b)   during any period subsequent to the date of this Agreement, a majority
of the members of the Board shall not for any reason be the individuals who at
the beginning of such period constitute the Board or those persons who are
nominated as new directors by a majority of the current directors or their
successors who have been so nominated; or     (c)   there shall be consummated
any merger, consolidation (including a series of mergers or consolidations), or
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Corporation (meaning assets representing thirty percent (30%) or more of the net
tangible assets of the Corporation or generating thirty percent (30%) or more of
the Corporation’s operating cash flow), or any other similar business
combination or transaction, but excluding any business combination or
transaction which: (i) would result in the voting stock of the Corporation
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity)
more than 70% of the combined voting power of the voting stock of the
Corporation (or such surviving entity) outstanding immediately after giving
effect to such business combination or transaction; or (ii) would be effected to
implement a recapitalization (or similar transaction) of the Corporation in
which no “person” (as defined in subsection 3(a) hereof) or group of persons
acting in concert becomes the beneficial owner (as defined in subsection 3(a)
hereof) of thirty percent (30%) or more of the combined voting power of the then
outstanding voting stock of the Corporation; or     (d)   the adoption of any
plan or proposal for the liquidation or dissolution of the Corporation; or    
(e)   the occurrence of any other event that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A of the Exchange Act in
effect on the date hereof.

A Change of Control will also be deemed to have occurred in the event the
Corporation ceases to own a majority of the voting stock of The Hotel Networks,
Inc.
“Disability” means any physical or mental condition which prevents the effective
performance on a full time basis by Executive of the duties set forth in this
Agreement or otherwise assigned to Executive as contemplated by this Agreement
for a period of more than 180 days.
“Good Reason” means any of the following which occur following a Change of
Control:

  (a)   the assignment to the Executive of any duties materially inconsistent
with the Executive’s positions, duties, responsibilities and status with the
Corporation immediately prior to a Change in Control, or a significant adverse
alteration in the nature of the Executive’s reporting responsibilities, titles,
or offices as in effect immediately prior to a Change in Control, or any removal
of the

18



--------------------------------------------------------------------------------



 



      Executive from, or any failure to reelect the Executive to, any such
positions, except in connection with a termination of the employment of the
Executive for Cause, Permanent Disability, or as a result of the Executive’s
death or by the Executive other than for Good Reason;

  (b)   a reduction by the Corporation in the Executive’s base salary or in the
percentage of base salary used in computing Executive’s bonus in effect
immediately prior to a Change in Control;     (c)   any material breach by the
Corporation of any provision of this Agreement;     (d)   following a Change in
Control, the Executive is excluded (without substitution of a substantially
equivalent plan) from participation in any benefit, incentive, stock option,
health, dental, insurance or pension plan generally made available to persons at
Executive’s level of responsibility in the Corporation;     (e)   without the
Executive’s express written consent, the requirement by the Corporation that the
Executive’s principal place of employment be relocated more than fifty
(50) miles from his place of employment prior to the Change in Control, or
travel on the Corporation’s business to an extent materially greater than the
Executive’s customary business travel obligations;     (f)   the Corporation’s
failure to obtain a satisfactory agreement from any successor to assume and
agree to perform the Corporation’s obligations under this Agreement, as
contemplated in Section 7(a) hereof.

     “Last Payment Date” means the date that is two and one-half months after
the close of the taxable year in which the Executive incurs a separation from
service.

19



--------------------------------------------------------------------------------



 



Appendix C
Formula for Calculating Increase in Equity Value of
The Hotel Networks, Inc.
For 2008:

  o   2008 THN Adjusted Operating Cash Flow (AOCF)     o   Times: LNET Trailing
Twelve Month (TTM) Market Multiple for the preceding calendar year (updated on
an annual basis for future periods)     o   Equals: Gross Equity Value of THN  
  o   Less: Cumulative Capital Invested in THN by the Corporation since
January 1, 2008 (which specific date is to be used for 2009 and 2010)     o  
Equals: Increase in THN Net Equity Value for 2008     o   Times: Two Percent
(2%)     o   Equals: THN Net Equity Value to be Converted into LNET Restricted
Stock     o   Divided by: FMV of LNET Stock on March 1, 2009 (“Conversion Date”)
    o   Equals: Number of LNET Restricted Shares to be Issued

Refer to Section 5(d) for terms and conditions of Restricted Stock.
For 2009 and 2010:
     The calculation will be the same as above with appropriate data adjustments
to determine the increase, if any, of Net Entity Value created in 2009 and 2010
over the prior year.

20



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF ALL CLAIMS
     This General Release of All Claims (“Agreement”) is entered into by and
between the undersigned,                      (“Employee”) LODGENET INTERACTIVE
CORPORATION (the “Company”). Employee and the Company are collectively referred
to as “Parties.”
     In exchange for the payments made pursuant to the severance provisions of
the Employment Agreement between Employee and the Company, Employee hereby
acknowledges full and complete satisfaction and hereby releases and forever
discharges the Company and each of its affiliates, subsidiaries, agents,
directors, officers, shareholders, employees, attorneys, successors, and
assigns, from any and all claims arising from or connected with Employee’s
employment by, or separation from the Company, including but not limited to, any
actions brought in tort or for breach of contract, or claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(“ADEA”), the Older Worker Benefits Protection Act (“OWBPA”), the Fair Labor
Standards Act, the Equal Pay Act, the Employee Retirement Income Security Act of
1974, and any other federal or state statute, law or regulation relating to
employment.
     Anything herein to the contrary notwithstanding, Employee is not releasing
(i) claims for indemnification under the applicable by-laws of the Company or
its affiliates or pursuant to its directors’ and officers’ insurance policies or
(ii) his right to enforce the Agreement to which this release is attached.
     In order to conform this release agreement with the rights provided by the
Older Workers Benefit Protection Act of 1990, Employee is aware of the following
with respect to release of any claims under the ADEA:

  (1)   the right to consult with an attorney before signing this Release.    
(2)   Forty-five (45) days, in which to consider this Release and any ADEA
claim; and     (3)   Seven (7) days after signing this Release to revoke this
release to any ADEA claim.

This Agreement shall not be effective until the expiration of seven (7) days
following its execution by Employee. In addition, Employee acknowledges that the
Company has provided Employee with a list of all employees eligible for and
offered benefits under the ETA Plan, with their ages and job titles in
compliance with the OWBPA. Employee acknowledges that the names could change as
the Plan is implemented and that a current list will be available upon request
at the Human Resource office of the Company.
     Employee agrees not to use any confidential information or trade secrets
acquired during employment with the Company for any other business or employment
without the prior written consent of the Company. Employee hereby assigns to the
Company all rights to any invention(s)

21



--------------------------------------------------------------------------------



 



developed or will develop relating at the time of conception or reduction to
practice to the Company’s business, or resulting from work performed for the
Company.
     Employee further agrees that this Agreement, the terms and conditions of
this Agreement, and any and all actions by the Parties in accordance therewith,
are strictly confidential and Employee agrees not to disclose, discuss or reveal
said information to any other persons, entities or organizations, except that
Employee may disclose this information to immediate family members, counsel,
personal tax advisor, or as may be required by applicable law and he may
disclose restrictive covenants to a potential employer. However, a violation of
this confidentiality agreement by any third party referenced-above will
constitute a breach of this Agreement.
     The Parties hereby agree to submit any and all disputes regarding any
aspect of this Agreement or any act that allegedly has or would violate any
provision of this Agreement, to final and binding and confidential arbitration
by a single neutral arbitrator as the exclusive remedy for such claim or
dispute. Subject to the terms of this paragraph, the arbitration proceedings
shall be conducted and administered by the American Arbitration Association
(“AAA”) under its National Rules for the Resolution of Employment Disputes then
in effect. The arbitrator shall be experienced in labor and employment matters
and shall be appointed by agreement of the Parties hereto or, if no agreement
can be reached, pursuant to the AAA Rules. In addition, should any party to this
Agreement hereafter institute any legal action or administrative proceeding
against the other with respect to any claim waived by this Agreement or pursue
any arbitrable dispute by any method other than said arbitration, the prevailing
party shall be entitled to recover from the other party all damages, costs,
expenses, and attorney’s fees incurred as a result of such action.
     This Agreement represents and contains the entire agreement between
Employee and the Company relating to the matters described herein, and
supersedes all prior discussions and agreements, whether oral or written.
     Employee affirms and represents that he is entering into this Agreement
freely and voluntarily, and that Employee is acting under no other inducement,
or under any coercion, threat or duress. Employee acknowledges that the contents
of this document have been explained to Employee and Employee understands the
meaning and legal effect of this Agreement.

         
Dated:                     
                  Employee Signature
 
       
Dated:                     
  By:    
 
       

22